NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


LISSETTE REEVES,                              )
                                              )
              Appellant,                      )
v.                                            )      Case No. 2D18-5108
                                              )
JASON REEVES,                                 )
                                              )
              Appellee.                       )
                                              )

Opinion filed June 14, 2019.

Appeal from the Circuit Court for Collier
County; Elizabeth V. Krier, Judge.

Christopher H. Brown of Brown, Suarez,
Rios and Weinberg, of Fort Myers
for Appellant.

Neil Morales of Law Office of Neil Morales,
P.A. of Naples for Appellee.


PER CURIAM.

              Affirmed.


MORRIS and ROTHSTEIN-YOUAKIM, JJ. and KISER, MARK D., ASSOCIATE JUDGE,
Concur.